J-A05037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: Z.V.G., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: D.G., FATHER                :
                                        :
                                        :
                                        :
                                        :   No. 2578 EDA 2017

                Appeal from the Order Entered July 18, 2017
    in the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000329-2017,
                          CP-51-DP-0000686-2015

 IN THE INTEREST OF: G.L.G., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: D.G., FATHER                :
                                        :
                                        :
                                        :
                                        :   No. 2580 EDA 2017

                Appeal from the Order Entered July 18, 2017
    in the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000330-2017,
                          CP-51-DP-0000687-2015


BEFORE:    DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED APRIL 02, 2018

      Appellant, D.G. (“Father”), files these consolidated appeals from the

orders entered on July 18, 2017, in the Philadelphia County Court of Common

Pleas, granting the petition of the Department of Human Services (“DHS”) and

involuntarily terminating his parental rights to his minor, dependent children,

Z.V.G., a female born in April of 2011, and G.L.G., a male born in October of

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A05037-18



2012 (collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), and (b).1 Father further appeals from the orders entered

July 18, 2017 changing the Children’s permanency goals to adoption pursuant

to the Juvenile Act, 42 Pa.C.S.A. § 6351.2 In addition, on December 3, 2017,

counsel for Father filed an Anders3 brief, averring the within appeal is

frivolous, as well as a petition to withdraw. After review, we grant counsel’s

petition to withdraw and affirm the trial court’s termination orders.

        The trial court summarized the relevant procedural and factual history,

in part, as follows:

              On March 17, 2015, the Department of Human Services
        (DHS) received a Child Protective Services (CPS) Report alleging
        that [G.L.G.] went to school with a fist-shaped bruise on his left
        cheek, temple, and forehead area; that Mother[]’s, paramour,
        A.C., had hit the [c]hild; that [Z.V.G.] had suffered a four-inch
        untreated cut on the palm of her right hand when A.C.[] kicked
        her down the steps; that both of these injuries occurred over the
        weekend of March 14-15, 2015; that it was unknown if Mother
        was present at the time of the incidents; that there were 6-7
        previous injuries that were documented for G.L.G.; that on
        November 19, 2014. G.L.G.[] had an unexplained bruise on his
____________________________________________


1 By separate orders entered October 3, 2017, the trial court voluntarily
terminated the parental rights of the Children’s mother, V.C. (“Mother”).
Mother has not filed an appeal and is not a party to the instant appeal.

2 Our review of the record reveals that no goal change took place until October
3, 2017. Critically, the court did not indicate at the conclusion of the
termination/goal change hearing that it would be changing the Children’s goal,
and the court’s July 18, 2017 permanency review orders maintained the
Children’s goal as return to parent or guardian. Accordingly, we address only
the termination of Father’s parental rights.

3   Anders v. California, 386 U.S. 738 (1967).


                                           -2-
J-A05037-18


     face and Mother stated that the [c]hild had hit himself in the face
     with a nunchuck; that on February 9, 2015, G.L.G.[] had a green,
     purple and red bruise on his face and Mother stated that it was
     the result of the [c]hild falling over the weekend; that on February
     13, 2015, G.L.G.[] had a bruise on his left eye and head, and
     Mother stated it had occurred when [G.L.G.] and his sister were
     fighting with each other; that on February 19, 2015, G.L.G.[] had
     scratches on his face; and that on February 20, 2015, G.L.G.[]
     had diaper rash. The [r]eport further alleged that A.C.[] appeared
     intoxicated one day when he visited the Children’s daycare: that
     A.C.[] suffered from substance use; and [] Mother was employed.
     A.C.[] is the [f]ather of Mother’s other [c]hild, S.C. The [r]eport
     was determined as valid.          (Exhibit “A” Statement of Facts,
     attached to DHS Petition for Involuntary Termination of Parental
     Rights, filed 3/15/2017, ¶ “a”).

            On March 17, 2015, DHS contacted Mother and she denied
     the allegations of the CPS Report. (Exhibit “A” Statement of Facts,
     attached to DHS Petition for Involuntary Termination of Parental
     Rights, filed 3/15/2017, ¶ “b”).

            On March 18, 2015, DHS visited Mother’s three [c]hildren at
     their daycare. DHS learned that Z.V.G. and G.L.G.[] began
     attending the daycare on October 22, 2014, and the other [c]hild,
     S.C., began attending on February 13, 2015; that there were eight
     incidents of injuries in the past regarding G.L.G.[,] and one
     incident regarding Z.V.G.; that A.C.[] arrived at the daycare
     intoxicated on several occasions to retrieve the Children, most
     recently on 3/13/2015; that Mother arrived moments later, and
     that A.C.[] yelled at Mother and Mother hurried away from the
     daycare with her [c]hildren; that G.L.G.[] was observed to run
     away from A.C.[] in fear; and that S.C.[] had a rash on both of
     her cheeks but Mother did not provide the daycare with any
     medication. (Exhibit “A” Statement of Facts, attached to DHS
     Petition for Involuntary Termination of Parental Rights, filed
     3/15/2017, ¶ “c”).

           On March 18, 2015, DHS spoke to Z.V.G.[] and she stated
     that A.C.[] had recently pushed her down the steps and had
     burned her hand on the stove in the past. She stated that both
     incidents happened in Mother’s presence. The [c]hild also stated
     that A.C.[] had punched G.L.G.[] in the face and hit S.C. when
     she did not stop crying. The [c]hild stated that she was fearful of
     A.C. DHS observed that G.L.G.[] had a fading bruise on the left
     side of his face and 5-6 scratches on the right side of his face.

                                    -3-
J-A05037-18


     (Exhibit “A” Statement of Facts, attached to DHS Petition for
     Involuntary Termination of Parental Rights, filed 3/15/2017, ¶
     “d”).

           DHS had also received allegations of domestic violence
     between Mother and A.C., and that Mother also hit Z.V.G. and
     G.L.G. (Exhibit “A” Statement of Facts, attached to DHS Petition
     for Involuntary Termination of Parental Rights, filed 3/15/2017,
     “e”).

           On March 18, 2015, DHS contacted Z.V.G. and G.L.G.’s
     Father, D.W.G., Jr., by telephone. Father indicated that he
     worked at night and that he would be moving in two weeks to
     reside with his paramour, who could care for the Children while he
     worked. Father stated that he was in New Jersey at the time of
     the call and that he was unable to retrieve the Children. Father
     admitted that he had seen the gash on Z.V.G.’s right hand on
     3/15/2015 and that G.L.G.[] had not had any marks on his face
     when he saw him that day. Father further stated that Mother told
     him that Z.V.G.[] had exaggerated about the incident. (Exhibit
     “A” Statement of Facts, attached to DHS Petition for Involuntary
     Termination of Parental Rights, filed 3/15/2017, ¶ “f”).

            On March 18, 2015, DHS met with Mother, who initially
     denied that A.C.[] was abusive to the Children, but subsequently
     stated that she would tell A.C.[] not to hit her [c]hildren anymore.
     Mother admitted that there was domestic violence between herself
     and A.C., who resided with Mother.            Mother identified the
     Children’s [m]aternal [g]randmother, V.C., as a possible
     caregiver. (Exhibit “A” Statement of Facts, attached to DHS
     Petition for Involuntary Termination of Parental Rights, filed
     3/15/2017, ¶ “g”).

           On March 18, 2015, DHS obtained an Order of Protective
     Custody (OPC) for the Children, and they were placed in the care
     of V.C., Maternal Grandmother. The Children were also taken to
     St. Christopher’s Hospital to be evaluated. It was determined
     S.C.[] had a bad cold and was prescribed medication; that
     G.L.G.[] had old marks on both sides of his back, and that Z.V.G.[]
     had swelling above her left eye. (Exhibit “A” Statement of Facts,
     attached to DHS Petition for Involuntary Termination of Parental
     Rights, filed 3/15/2017, ¶ “h”).

            On March 18, 2015, Community Umbrella Agency (CUA),
     Turning Points for Children (TP4C), implemented in-home services
     for this family. (Exhibit “A” Statement of Facts, attached to DHS

                                    -4-
J-A05037-18


     Petition for Involuntary Termination of Parental Rights, filed
     3/15/2017, ¶ “i”).

            A Shelter Care Hearing was held on March 20, 2015, for both
     [c]hildren, before Juvenile Court Hearing Officer, William T. Rice.
     The [c]ourt issued an Order lifting the OPC, and the legal custody
     of the Children was transferred to DHS. Placement of the Children
     to remain in [f]oster [c]are. DHS to do home evaluation on the
     parent’s home [sic]. Mother is to have supervised line[-]of[-]sight
     visits with the Children, and Father, D.W.G., Jr., is to have weekly
     supervised visits with his [c]hildren. Children are safe as of
     3/18/2015. (Shelter Care Orders, 3/20/2015).

           On March 24, 2015. DHS received a CPS Report which
     alleged that A.C.[] had sexually abused Z.V.G.[] on multiple
     occasions; that A.C.[] may have threatened to kill the [c]hild if
     she disclosed the sexual abuse; that blood had been observed in
     both the [c]hildren’s beds; that Mother was aware of the blood in
     her [c]hildren’s beds and had stated that the blood had come from
     the Children’s nose bleeds; however, it was noted that the amount
     of blood was significant. The [r]eport also alleged that A.C.[] was
     physically abusive towards the Children; that DHS had removed
     the Children from Mother’s care; that the Children were presently
     residing with their [m]aternal [g]randmother; that it was
     suspected that A.C.[] continued to live in Mother’s home;
     however, Mother denied that A.C.[] lived with her; that A.C.[]
     used drugs; that domestic violence existed between Mother and
     A.C.; and that the domestic violence had been witnessed by the
     Children. The [r]eport further alleged that Mother was employed;
     that Mother worked long hours and often left the Children in the
     care of A.C.; that it was apparent that Mother loved her [c]hildren;
     however, that Mother was in denial regarding the abuse
     committed by A.C.[] towards her [c]hildren. The [r]eport was
     determined as valid. (Exhibit “A” Statement of Facts, attached to
     DHS Petition for Involuntary Termination of Parental Rights, filed
     3/15/2017, ¶ “l”).

           A hearing was held on April 9, 2015, and [a]djudication was
     deferred on both [c]hildren.      Children reside with Maternal
     Grandmother in [k]inship [c]are. Father resides [in] Levittown,
     PA, 19057, and is referred to CEU [Clinical Evaluation Unit] for
     substance assessment to include alcohol-forthwith screen and
     monitoring. DHS to conduct a forthwith home assessment of
     Father’s home, and all occupants over the age of 14 years.
     Temporary [c]ommitment [s]tands. Mother’s visits are to remain

                                    -5-
J-A05037-18


     line-of-sight supervised visits. Both [c]hildren were safe as of
     3/21/2015. (Continuance Orders, 4/09/2015).

           Adjudicatory Hearings were held for both [c]hildren on April
     23, 2015, before the Honorable Allan L. Tereshko. Legal Custody
     of the Children remains with DHS, and placement of the Children
     remains in [k]inship [c]are.        Both [c]hildren [a]djudicated
     [d]ependent. Mother to continue line-of-sight visits supervised at
     the Agency.      Father may have unsupervised visits in the
     community, which may be further modified by agreement of the
     parties. Father is not to take Children to visit Mother. CUA to
     follow up with all residents in Father’s home forthwith. Children[]
     safe as of 4/15/2015. (Orders of Adjudication and Disposition-
     Child Dependent, 4/23/2015).

           On June 18, 2015, CUA-TP4C held a Single Case Plan (SCP)
     Meeting. The parental objectives for Father were to: 1) attend
     ARC program; 2) participate in parenting classes; and 3) call to
     confirm his visits with Z.V.G. and G.L.G. Father participated in
     the SCP Meeting. (Exhibit “A” Statement of Facts, attached to
     DHS Petition for Involuntary Termination of Parental Rights, filed
     3/15/2017, ¶ “o”).

                                   ...

            On December 29, 2015, CUA-TP4C held a revised SCP
     Meeting. The parental objectives established for Father were to:
     1) maintain his relationship with his [c]hildren; 2) explore regular
     unsupervised visits with his [c]hildren; and 3) obtain a copy of his
     discharge plan from NOVA. Mother and Father participated in the
     SCP Meeting. (Exhibit “A” Statement of Facts, attached to DHS
     Petition for Involuntary Termination of Parental Rights, filed
     3/15/2017, ¶ “v”).

                                   ...

           On July 29, 2016, DHS received a CPS Report which alleged
     that A.C.[] had sexually abused the three [c]hildren on an on-
     going basis; that S.C.[] had been parroting G.L.G., and was
     stating that “dad hit me[,”] and that A.C.[] was awaiting trial for
     sexual and physical abuse of the Children. The [r]eport alleged
     that S.C.[] is currently one-year–old [sic] and is starting to
     verbalize words; that Z.V.G.[] had disclosed the sexual abuse to
     the Children’s [m]aternal [g]randmother and [m]aternal [a]unt;
     and that the Children resided with their [m]aternal
     [g]randmother. The [r]eport also alleged that the Children had

                                    -6-
J-A05037-18


     been in the care of Mother and A.C.[] when the incidents of sexual
     and physical abuse occurred; that there had been [r]eports of
     domestic abuse between Mother and A.C., which were
     documented via Protection from Abuse (PFA) orders in Domestic
     Relations Court; and that Mother received mental health therapy.
     The [r]eport further alleged that Z.V.G.[] and G.L.G.[] received
     weekly trauma-focused therapy due to the sexual and physical
     abuse; that S.C.[] also accompanied her siblings to their therapy
     sessions; that the Children’s [m]aternal [g]randmother had
     completed the necessary training through the Children’s Foster
     Care Agency; and that the Children’s [m]aternal [g]randmother
     had professional staff in and out of her home on a bi-weekly basis
     to address all of the Children’s needs. It was alleged that Mother
     remained in denial regarding the seriousness of her [c]hildren’s
     sexual and physical abuse; and that Mother lacked an
     understanding as to her [c]hildren’s behavior and trauma, as well
     as her role in the abuse suffered by her [c]hildren. The [r]eport
     was determined as valid.        (Exhibit “A” Statement of Facts,
     attached to DHS Petition for Involuntary Termination of Parental
     Rights, filed 3/15/2017, ¶ “bb”).

                                   ...

            On November 30, 2016, Father underwent a Parenting
     Capacity Evaluation (PCE) at Forensic Mental Health Services, LLC.
     Recommendations for Father included: 1) enroll in individual
     therapy to develop an understanding of how to anticipate and plan
     for his [c]hildren’s needs; 2) participate in caregiver sessions as
     requested and begin to develop an understanding of the impact of
     the trauma his [c]hildren experienced; and 3) re-evaluation be
     conducted if Father demonstrates consistent attendance in the
     aforementioned treatment and caregiver sessions for at least six
     months. (Exhibit “A” Statement of Facts, attached to DHS Petition
     for Involuntary Termination of Parental Rights, filed 3/15/2017, ¶
     “ff”).

Trial Court Opinion (“T.C.O.”), 10/20/17, at 2-13.

     The trial court held permanency review hearings in this matter on July

2, 2015, September 2, 2015, November 16, 2015, February 18, 2016, April

12, 2016, May 16, 2016, July 12, 2016, August 9, 2016, September 14, 2016,

and December 1, 2016. See Dependency dockets. Throughout these reviews,

                                    -7-
J-A05037-18



the trial court maintained the Children’s commitment and placement, and

permanency goal. Id.

       DHS filed petitions to terminate parental rights and to change the

Children’s permanency goal on March 15, 2017.           The trial court held a

combined termination/goal change hearing on July 18, 2017. At the hearing,

DHS presented the testimony of the following: Michael Flanagan, Community

Umbrella Agency (“CUA”) case manager, Turning Points for Children; Feebee

Southerland, Children’s Crisis Treatment Center (“CCTC”) trauma therapist,

who was treating Z.V.G.; Angel Winand, CCTC trauma therapist, who was

treating G.L.G.; and Dr. Erica Williams, licensed psychologist, who conducted

a parenting capacity evaluation of Father.4      DHS also presented Exhibits 1

through 12, which were marked and admitted without objection. Notes of

Testimony, 7/18/17, at 8-11. Additionally, Father testified on his own behalf.

Both a court-appointed guardian ad litem and child advocate participated in

the proceedings. By orders entered July 18, 2017, the trial court involuntarily

terminated the parental rights of Father pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), and (b).5



____________________________________________


4Dr. Williams was stipulated as an expert. N.T. at 66. She authored a report,
dated November 30, 2016, with Lauren Rosenthal, M.S., marked and admitted
as Exhibit 11.

5 These orders memorialized the decision placed by the court on the record at
the conclusion of the hearing. N.T. at 95-97.



                                           -8-
J-A05037-18



       On August 7, 2017, Father, through appointed counsel, filed notices of

appeal, along with concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court consolidated sua

sponte on October 12, 2017.           Counsel filed an Anders brief, as well as a

petition to withdraw, on December 3, 2017.6

       On appeal, counsel’s Anders brief raises the following issue for our

review:

       Whether there was a legal basis for terminating Father’s parental
       rights pursuant to 23 Pa.C.S.A. [§] 2511(a)(1), (2), (5), (8), and
       (b) [and] to change [the Children’s permanency] goal from
       reunification to adoption[?]

Anders Brief at 6 (unnecessary capitalization omitted).7

       When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super. 2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005)

(stating, “When faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request
____________________________________________


6 The Guardian ad litem filed a letter of no response to Counsel’s Anders brief
indicating a belief that Father’s appeal is without merit. See Letter of No
Response, 12/27/17. The Child Advocate did not submit a brief or letter.

7 We observe that, in his Anders brief, Counsel stated the issues on appeal
somewhat differently from the Rule 1925(b) Statement filed with the notice
of appeal. We, nevertheless, find that Counsel has preserved challenges to
the trial court’s termination of his parental rights pursuant to Sections
2511(a)(1), (2), and (b). While Counsel additionally references subsections
(a)(5) and (a)(8), the trial court did not terminate Father’s parental rights
pursuant to these subsections.

                                           -9-
J-A05037-18



to withdraw[]”) (citation omitted).    In In re V.E. & J.E., 611 A.2d 1267

(Pa.Super. 1992), this Court extended the Anders principles to appeals

involving the termination of parental rights. Id. at 1275. Counsel appointed

to represent an indigent parent on appeal from an order involuntarily

terminating parental rights may therefore petition this Court for leave to

withdraw representation and submit an Anders brief. In re S.M.B., A.M.B.,

& G.G.B., 856 A.2d 1235, 1237 (Pa.Super. 2004).

     To withdraw, pursuant to Commonwealth v. Millisock, 873 A.2d 748

(Pa.Super. 2005) and its progeny, counsel must:

     1) petition the court for leave to withdraw stating that, after
     making a conscientious examination of the record, counsel has
     determined that the appeal would be frivolous; 2) furnish a copy
     of the [Anders] brief to the [appellant]; and 3) advise the
     [appellant] that he or she has the right to retain private counsel
     or raise additional arguments that the [appellant] deems worthy
     of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super.

2009)); see also Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super.

2014).   We further review counsel’s Anders brief for compliance with the

requirements set forth in Commonwealth v. Santiago, 602 Pa. 159, 978
A.2d 349 (2009):

            [W]e hold that in the Anders brief that accompanies court-
     appointed counsel’s petition to withdraw, counsel must: (1)
     provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state


                                      - 10 -
J-A05037-18


       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.
602 Pa. at 178-79, 978 A.2d at 361.

       Counsel has satisfied the first requirement of Anders by filing a petition

to withdraw, wherein he asserts that he has made a conscientious review of

the record and determined the appeal would be frivolous.8 Likewise, counsel

has satisfied the second requirement by filing an Anders brief that complies

with the requirements set forth in Santiago, supra. With respect to the third

requirement, counsel has attached to the petition to withdraw a copy of the

letter sent to Father advising him of his rights, and enclosing a copy of the

Anders brief.       Hence, we conclude that counsel has complied with the

procedural Anders requirements. We, therefore, turn to the issue presented

in the Anders brief to make an independent judgment as to whether the

appeal is, in fact, wholly frivolous. Commonwealth v. Bynum-Hamilton,

135 A.3d 179 (Pa.Super. 2016).

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:


____________________________________________


8 Although Counsel does not directly state in his petition that, after making a
conscientious examination of the record, he has determined that the appeal is
frivolous, counsel does indicate he is filing an Anders brief and references
Santiago, supra. Further, in the Anders brief, which counsel forwarded to
Father, along with the petition, counsel asserts that he has made a
conscientious examination of the record and determined the appeal is
frivolous. Anders Brief at 9, 17. We, therefore, find this requirement
satisfied.

                                          - 11 -
J-A05037-18


      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                     - 12 -
J-A05037-18


      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b). We have long held that,

in order to affirm a termination of parental rights, we need only agree with

the trial court as to any one subsection of Section 2511(a), as well as Section

2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

Here, we analyze the court’s termination orders pursuant to subsections

2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                       ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.


                                     - 13 -
J-A05037-18


                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a


                                     - 14 -
J-A05037-18



long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”             In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In the case at bar, in finding grounds for termination pursuant to Section

2511(a)(2), as well as Section 2511(a)(1), the trial court reasoned as follows:

             This [c]ourt heard credible evidence regarding Father’s
      failure to perform parental duties, and inability to remedy the
      conditions which led to the Children’s removal and placement.
      Case manager, Michael Flanagan, CUA Case Manager for Turning
      Points for Children testified the Children were not placed with their
      Father at the beginning because he told the DHS investigator that
      he was in New Jersey helping someone move at the time and could
      not take his [c]hildren. He stated the SCP objectives for Father
      were to attend mental health therapy, attend parenting classes,
      attend regular visits with the Children, and finally to comply with
      the recommendations from the PCE. He stated[,] although the
      Children were not living with Father at the time of removal,
      [Father] needed to attend mental health therapy because of the
      abuse his [c]hildren had suffered and their need for therapy. Early
      reports stated that Father was aware of the physical abuse, but
      he did not report it or take his [c]hildren out of Mother’s care at
      the time. Mr. Flanagan engaged in conversations with Father and
      [Father] admitted that he had seen evidence of physical abuse,
      and stated he did not want A.C. to care for his [c]hildren.
      However, he never took steps to ensure that A.C. was not in a
      caregiving capacity.

            Mr. Flanagan also provided credible testimony that Father
      did attend mental health therapy, first at NOVA, where he did not
      attend consistently, and then at Behavioral Counseling Services,
      which he began on March 23, 2017. Father was also referred to
      Family School for parenting classes. Father attended as ordered.
      Regarding visitation, Mr. Flanagan testified Father began with
      supervised visits[,] which were later changed to unsupervised.
      However, the visits were returned to supervised after an incident
      where Z.V.G.[] told the therapist that[,] during a visit with Father
      at Burger King, people were there who she did not know and an
      unknown female escorted her to the bathroom. Since then, visits
      have been supervised and Father has attended consistently.

                                     - 15 -
J-A05037-18


     Finally, he testified Father attended a Parenting Capacity
     Evaluation, and participated in caregiver sessions with the
     Children. However, he does not believe Father understands the
     specifics of the abuse and what his role is as a protective
     caregiver.

            Dr. Erica Williams testified as an [e]xpert and provided
     credible, persuasive testimony regarding Father. She conducted
     a Parenting Capacity Evaluation on Father in November of 2016,
     and conducted a [c]linical [i]nterview. She testified that based on
     the information presented to her regarding providing safety and
     her [i]nterview with him, Father was not able to affect his
     [c]hildren’s safety. He had limited knowledge or[,] if he did have
     knowledge, he did not follow through. And then[,] there were
     multiple areas that without coaching he simply didn’t understand.
     It is her understanding that these things continue to be an issue
     even beyond being coached. So even with that immediate help,
     Father is not able to do these things, and is not able to provide
     that daily safety or that larger safety or even to the intent [sic] to
     care for the Children.

            Further, she noted that Father reports having other
     [c]hildren in his care as well, and another [c]hild who was
     kidnapped by the [m]other and he has not investigated or been
     motivated to find out where his [c]hild is. So, although Father
     speaks about sometime providing care for Z.V.G.[] and G.L.G.[,]
     he cannot provide a cohesive understanding of what that entails.
     There is an inconsistent understanding of who is in his care, or
     what adults are present. So[,] it is that larger pattern of transient
     people, transient responsibilities and the safety of the Children
     being impacted because of it.

           Finally, Dr. Williams opined that[,] although Father attended
     caregiver sessions and meetings[,] and despite the intervention,
     despite time, despite explanation and the variety of
     recommendations to help him get to a place where he is able to
     understand it and work towards the Children’s safety, there is no
     progression by Father. She stated that[,] despite the thirteen
     sessions for Father, there is truly no progression. She stated that
     Father presents without being able to provide safety and
     permanency for his [c]hildren.

            Father, on the other hand, provided testimony that was not
     persuasive and found to be incredible by this [c]ourt. Therefore,
     this [c]ourt reasoned the evidence is clear and convincing that[,]


                                    - 16 -
J-A05037-18


       although Father may have appeared to have accomplished some
       of the goals set forth, none of it has resulted in any enhanced
       stability to recognize what his [c]hildren have been subjected to,
       and what their needs are. This [c]ourt is not persuaded that
       Father can or will remedy the conditions which brought the
       Children into [c]ourt supervision. Nor is the [c]ourt persuaded
       that Father will be able to fulfill his parental responsibilities in the
       future. Based on the evidence presented, this [c]ourt found clear
       and convincing evidence to terminate Father’s parental rights
       pursuant to 23 Pa.C.S.A. [§] 2511(a)(1) and (2).

T.C.O. at 24-27.

       A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).              The record reveals that, despite

completion of some his SCP objectives, Father failed to take responsibility for

and appreciate the reasons the Children came into care and his role related

thereto and lacked a protective capacity. As we discern no abuse of discretion

or error of law, we do not disturb the court’s findings.

       CUA case manager, Michael Flanagan, testified that the Children came

into care due to “alleged sexual and physical abuse.”9 N.T. at 15, 17. Mr.

Flanagan expressed that Father was not able to understand the Children’s

abuse. He stated, “I don’t believe he understands like the specifics of it and

what his role was in it. In the abuse itself really as a protective caregiver

[sic].” Id. at 32.

       Mr. Flanagan also expressed concerns related to stability.          He noted

that, since his involvement in the case, Father has had four different fiancées

and two different homes, and his plan is for whoever his fiancée is at the time
____________________________________________


9 Mr. Flanagan further confirmed that such allegations were later founded and
resulted in criminal charges. N.T. at 17-18.

                                          - 17 -
J-A05037-18



to be the Children’s caregiver. Id. at 33. Mr. Flanagan stated, “The caregiver

would need to be stable and they would need to understand the past abuse

and the therapy that they’re going through now because these are vulnerable

kids.” Id. at 33-34.

       Related to the Children’s abuse, Z.V.G.’s trauma therapist, Feebee

Southerland, reported that Father “acknowledge[d] that [Z.V.G.] was hurt,”

but “does not seem to have an appreciation of the extent to which [the

Children] were victimized, more traumatized.” Id. at 53. In discussing the

caregiver therapy sessions,10 she further stated, “[Father] did not present a

full understanding to the extent in which his children were abused, sexually

abused and physically abused.”          Id. at 60.   Father never admitted during

sessions that he was aware of the Children’s abuse, or recognized that he

could have done things differently. Id. at 53, 61.

              Additionally, when we would talk to [Father] about where
       he was when this happened, when DHS called, when they were
       being removed from mom, you know, [Father] stated that he was
       in New Jersey and was unable to get here. And that was
       something that never changed. And not once was [Father] able
       to provide a, you know, “In retrospect I would have done this
       differently,” type of response. It was – it stayed along the line of,
       “That’s what happened. There was nothing I could have done
       differently.”

Id. at 60-61.


____________________________________________


10 Ms. Southerland explained the goal of these sessions is “[f]or parents to
acknowledge, to be able to fully acknowledge and appreciate the extent of
their child’s experiences.” N.T. at 51. Father participated in thirteen caregiver
sessions. Id. at 52.

                                          - 18 -
J-A05037-18



      Moreover, Dr. Williams offered an opinion that Father is unable to

provide for the Children’s safety and permanency. Id. at 75. She confirmed

that Father is “not able to accomplish the skills he would need in order to

provide safety and permanency to his children.” Id. at 79. Similar to Mr.

Flanagan and Ms. Southerland, Dr. Williams also noted Father’s lack of

understanding related to the Children’s abuse and his role. Id. at 70. Again,

she references that Father was not able to recognize that he could have done

things differently.   Id.    In addition, Dr. Williams stated, “[Father]’s

presentation was somewhat disconnected.         He was able to identify an

awareness to some extent of keeping the children safe, but when he could

identify an awareness he could not provide execution of the skills necessary.

And in other areas he simply did not have an awareness.” Id. at 70. She

further explained:

            [Father] wasn’t able to affect their safety. He had limited
      knowledge or if he did have knowledge, he did not follow through.
      And then there were multiple areas that without coaching he
      simply didn’t understand.

             And, my understanding is these things continue to be an
      issue even beyond being coached. So even with that immediate
      help, which a parent not involved in DHS caring for the children
      fulltime does not have somebody checking behind them making
      sure that they’re meeting the daily needs of the children. That
      [Father] is not able to do these things. And not to be able to
      provide that daily safety or even to have an intent to care for the
      children when brought into their care.

            And then, additionally, he has other children he spoke about
      obtaining full custody of, he was not able to explain why the
      mother lost custody or why he was granted full custody. And he
      also did not have that child with him because the mother had
      absconded with the child and kidnapped her. And his response to

                                    - 19 -
J-A05037-18


      that he believed she was in Washington. There was not, “My child
      who I’ve been granted full custody of is now with a woman who
      lost custody of her and perhaps I should pursue that. Perhaps I
      should look for this child and ensure their safety.”

             So there’s just this consistent pattern of a disconnect
      between what a child needs to safe and his role in actually
      affecting that safety.

Id. at 72-73. Dr. Williams likewise noted a pattern of transience with Father,

which influenced the Children’s safety.       Id. at 74.   Significantly, despite

intervention and recommendations to assist Father, Dr. Williams recognized a

lack of progress. Id. at 75.

      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Children to be

without essential parental control or subsistence necessary for their physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Father cannot or will not remedy this situation. See id. As noted

above, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b). In re B.L.W., 843 A.2d

at 384.




                                     - 20 -
J-A05037-18



        We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles such
        as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
        L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional bonds
        between the parent and child. The “utmost attention” should be
        paid to discerning the effect on the child of permanently severing
        the parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is


                                      - 21 -
J-A05037-18


      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      In the case sub judice, in determining that termination of Father’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the trial court stated as follows:

             Father alleges the [t]rial [c]ourt erred in terminating
      Father’s parental rights because DHS did not meet its burden by
      clear and convincing evidence of showing the best interest of the
      [c]hild would be served by terminating Father’s rights. This
      [c]ourt disagrees.

            The [c]ase [m]anager, Michael Flanagan, presented credible
      and convincing testimony regarding the lack of a parental bond
      between the Father and the Children, and opined it would be in
      the best interest of the Children to terminate Father’s parental
      rights. He provided testimony of a loving bond that exists
      between the Children and their [m]aternal [g]randmother, who
      look to her for safety, care, and for all their needs.

                                     ...

T.C.O. at 27.

      Upon review, we again discern no abuse of discretion.            The record

supports the trial court’s finding that the Children’s developmental, physical

and emotional needs and welfare favor termination of Father’s parental rights

pursuant to Section 2511(b). There was sufficient evidence to allow the trial

court to make a determination of the Children’s needs and welfare, and as to

                                     - 22 -
J-A05037-18



the lack of a bond between Father and the Children such that, if severed,

would not have a detrimental impact on them.

      We first reiterate the safety and permanency concerns addressed above

and Father’s inability to adequately provide for the Children’s safety and

stability. We further note that CUA case manager, Michael Flanagan testified

that Z.V.G. does not feel safe alone with Father. N.T. at 42-43. This was

confirmed by Z.V.G.’s trauma therapist, Feebee Southerland. Id. at 53-54.

      Moreover, Mr. Flanagan testified that he does not believe a parent-child

bond exists between Father and the Children. N.T. at 34. When asked to

explain, he stated, “I don’t believe they look to him for safety. And, again,

for their needs. I think that they get along well during visits and I think they

do look forward to seeing him, but I don’t see that parent bond.”           Id.

Describing the relationship more like that of an uncle, Mr. Flanagan further

indicated, “In my opinion it’s more like that of an uncle is the bond. He has

fun with them, but I don’t see it beyond that. And I don’t think they look to

him for anything beyond that.” Id. at 39. As such, Mr. Flanagan opined that

the Children would not experience irreparable harm if Father’s parental rights

were terminated. Id. at 34.

      Instead, noting that the Children have been in kinship care with their

maternal grandmother, to whom they look for their needs and with whom they

are “thriving,” since being placed in March of 2015, Mr. Flanagan asserted that

it is in the Children’s best interests to be adopted. Id. at 14, 23, 35-37. Mr.

Flanagan expressed, “I think for their therapeutic needs to be met as well as

                                     - 23 -
J-A05037-18



all the special needs that they do have and permanency for them they need

to be with their grandmother.      And their overall safety.”    Id. at 37.   Ms.

Southerland, likewise confirmed a strong bond between the maternal

grandmother and Z.V.G., and that Z.V.G. feels safest with the maternal

grandmother. Id. at 54-56.      G.L.G.’s trauma therapist, April Winand, also

confirmed a strong bond between G.L.G. and the maternal grandmother and

that the maternal grandmother meets the traits of an appropriate caregiver.

Id. at 64. Notably, Mr. Flanagan additionally suggested a negative impact

upon the Children if they were separated from their half-sibling, S.C., who has

also been placed with the maternal grandmother. Id. at 37.

      Thus, as confirmed by the record, termination of Father’s parental rights

serves the Children’s developmental, physical and emotional needs and

welfare and was proper pursuant to Section 2511(b).           While Father may

profess to love the Children, a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. In re Z.P.,
994 A.2d at 1121. At the time of the hearing, the Children had already been

in care almost two and a half years, and are entitled permanency and stability.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or




                                      - 24 -
J-A05037-18



her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

        Based on the foregoing analysis of the trial court’s termination of

Father’s parental rights, we agree with counsel for Father that the within

appeal is wholly frivolous. As such, we affirm the orders of the trial court, and

grant counsel’s petition to withdraw.

        Orders affirmed. Petition to withdraw granted.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/2/2018




                                      - 25 -